Motion for reargument granted and upon such reargument the motion for leave to dispense with printing is granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the attorney for defendant-respondent, and files 6 typewritten or 19 mimeographed copies of appellant’s points, together with the original record, with this court, and on the further condition that plaintiff turn over the bankbook or is relieved of the obligation to do so by a modification or vacatur of the order directing such turnover. Concur—Rabin, J. P., Valente, Stevens, Eager and Bergan, JJ.